                          UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION - DETROIT
IN RE:
         CHRISTOPHER J. VIRES
         AND DENISE C. VIRES                           CASE NO. 16-56962-TJT
                                                       CHAPTER 13
                                                       HONORABLE THOMAS J. TUCKER
                  DEBTORS.
_________________________________/
WILLIAM D. JOHNSON (P54823)
Attorney for Debtors
8900 E. 13 Mile Road
Warren, MI 48093
(248) 443-7033
---------------------------------
CRAIG S. SCHOENHERR, SR. (P32245)
Attorney for Creditor
O’REILLY RANCILIO P.C.
Sterling Town Center
12900 Hall Road, Suite 350
Sterling Heights, MI 48313-1151
(586) 997-6481
(586) 726-1000
__________________________/

MOTION OF SANTANDER CONSUMER USA INC. DBA CHRYSLER CAPITAL FOR
      ORDER DIRECTING TRUSTEE TO PAY FUNDS TO SANTANDER

         Santander Consumer USA Inc. dba Chrysler Capital (the “Creditor”), pursuant to 11 U.S.C.

105 and L.B.R. 9014-1 (E.D.M.), moves for an Order Directing Trustee to Pay Funds to the Creditor

with respect to the 2013 Chrysler Town & Country bearing Vehicle Identification Number

2C4RC1BG0DR711580. This Motion is based on the following:

         1.     This Court has jurisdiction over the proceeding pursuant to 28 U.S.C. ' 1334 and 28

U.S.C. ' 157.




                                                 1


  16-56962-tjt      Doc 126     Filed 06/29/20       Entered 06/29/20 16:52:27     Page 1 of 9
        2.     On June 21, 2013, the Debtors entered into a Retail Instalment Sales Contract

Agreement with the Creditor for a 2013 Chrysler Town & Country.

        3.     On December 20, 2016 (the Petition date), Debtors filed a Voluntary Petition for

Relief under Chapter 13 of the Bankruptcy Code.

        4.     On November 22, 2017, the Chapter 13 Plan was confirmed and provided for the

Creditor’s claim in Class 5.1.

        5.     The 2013 Chrysler Town & Country was totaled in an accident on or about March 11,

2019.

        6.     The Debtors had insurance through GEICO Insurance Company covering the 2013

Chrysler Town & Country that listed the Creditor as lienholder.

        7.     On or about June 18, 2019, GEICO Insurance Company issued insurance proceeds in

the amount of $9,356.94.

        7.     Insurance proceeds were paid to the Chapter 13 Trustee, who then disbursed the

proceeds to other creditors on July 1, 2019.

        8.     On May 28, 2020, an Order Granting, In Part, Creditor Santander Consumer USA

Inc.’s Motion to Compel Trustee to Recover and Turn Over Insurance Proceeds was entered with this

Court. The Order required the Trustee to recover the insurance proceeds in the amount of $9,356.94

from other creditors, and hold the funds, until further Order of the Court.

        9.     According to the Chapter 13 Trustee, the Trustee has requested that creditors return

the insurance proceeds to the Trustee; however, no insurance proceeds have been returned.

        10.    To date, the Chapter 13 Trustee has not filed any motions seeking to compel creditors

to return the insurance proceeds.


                                                  2


  16-56962-tjt     Doc 126       Filed 06/29/20       Entered 06/29/20 16:52:27    Page 2 of 9
       11.     Pursuant to the Court’s May 28, 2020 Order, the Creditor is required by June 29, 2020

to file a motion directing the Chapter 13 Trustee to make payment to the creditor from the insurance

proceeds.

       12.     11 U.S.C. § 105 grants this Court the equitable power to “issue any order, process, or

judgment that is necessary or appropriate to carry out the provisions of” the Bankruptcy Code.

       13.     Concurrence was sought in the filing of this Motion of both the Chapter 13 Trustee

and Debtors’ counsel, but the Parties have not yet been able to agree upon the exact language of a

stipulated order.

       14.     The proposed Order Directing Trustee to Pay Funds to Santander Consumer USA Inc.

is attached as Exhibit 1.

       In conclusion, the Creditor requests the following:

       (a)     The entry of the attached Order Directing Trustee to Pay Funds to Santander
               Consumer USA Inc. (Exhibit 1); and

       (b)     Such other relief the Court deems necessary for the Creditor to protect its interests in
               its collateral and provide adequate protection.

                                              O’REILLY RANCILIO P.C.

                                              /s/ Craig S. Schoenherr, Sr.
                                              ________________________________
                                              CRAIG S. SCHOENHERR, SR. (P32245)
                                              Attorney for Creditor
                                              12900 Hall Road, Suite 350
                                              Sterling Heights, MI 48313-1151
                                              (586) 726-1000
                                              ecf@orlaw.com
DATED: June 29, 2020




                                                  3


  16-56962-tjt      Doc 126     Filed 06/29/20        Entered 06/29/20 16:52:27       Page 3 of 9
                             UNITED STATES BANKRUPTCY COURT
                               EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION - DETROIT
IN RE:
         CHRISTOPHER J. VIRES
         AND DENISE C. VIRES                             CASE NO. 16-56962-TJT
                                                         CHAPTER 13
                                                         HONORABLE THOMAS J. TUCKER
            DEBTORS.
_________________________________/

ORDER DIRECTING TRUSTEE TO PAY FUNDS TO SANTANDER CONSUMER USA
                   INC. DBA CHRYSLER CAPITAL

         Santander Consumer USA Inc. dba Chrysler Capital (the “Creditor”) filed its Motion for

Order Directing Trustee to Pay Funds to Santander Consumer USA Inc.; no parties filed an objection

to said Motion pursuant to the Notice of Motion; and the Certificate of No Response has been filed

in this matter:

         IT IS ORDERED that:

         1.       The Chapter 13 Trustee is authorized to and shall distribute to the Creditor any and all

funds recovered from creditors pursuant to the Court’s May 28, 2020, Order up to the amount of

$9,356.94.

         2.       Distribution of the funds recovered by the Chapter 13 Trustee shall be made to the

Creditor within 30 days following the receipt of the full amount of insurance proceeds and shall be in

an amount equal to $9,356.94.

         3.       The remaining balance of the Creditor’s proof of claim in excess of the $9,356.94

insurance proceeds shall be paid by the Chapter 13 Trustee in accordance with the Debtors’

confirmed Chapter 13 Plan, as may be modified, until paid in full.




   16-56962-tjt       Doc 126      Filed 06/29/20     Entered 06/29/20 16:52:27          Page 4 of 9
                         UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION - DETROIT
IN RE:
         CHRISTOPHER J. VIRES
         AND DENISE C. VIRES                          CASE NO. 16-56962-TJT
                                                      CHAPTER 13
                                                      HONORABLE THOMAS J. TUCKER
            DEBTORS.
_________________________________/
  NOTICE OF MOTION DIRECTING TRUSTEE TO PAY FUNDS TO SANTANDER
                             CONSUMER USA INC.

       Santander Consumer USA Inc. dba Chrysler Capital has filed papers with the court to direct
the Trustee to pay funds to Santander Consumer USA Inc.
       Your rights may be affected. You should read these papers carefully and discuss them
with your attorney, if you have one in this bankruptcy case. (If you do not have an attorney,
you may wish to consult one).
       If you do not want the court to enter an Order Directing Trustee to Pay Funds to Santander, or
if you want the court to consider your views on the above Motion, within 14 days, you or your
attorney must:

         1.    File with the court a written response or an answer, explaining your position, at1:

                                 United States Bankruptcy Court
                                 211 W. Fort Street, Suite 2100
                                       Detroit, MI 48226

               If you mail your response to the court for filing, you must mail it early enough so
               the court will receive it on or before the date stated above.

               You must also mail a copy to:

 CRAIG S. SCHOENHERR, SR. (P32245)                                TAMMY L. TERRY
           Attorney for Creditor                                        Trustee
      O’REILLY RANCILIO P.C.                                    535 Griswold, Suite 2100
       12900 Hall Road, Suite 350                                  Detroit, MI 48226
    Sterling Heights, MI 48313-1151

         2.    If a response or answer is timely filed and served, the clerk will schedule a hearing
               on the motion and you will be served with a notice of the date, time, and location
               of the hearing.




  16-56962-tjt     Doc 126      Filed 06/29/20     Entered 06/29/20 16:52:27        Page 5 of 9
        If you or your attorney do not take these steps, the court may decide that you do not
oppose the relief sought in the motion or objection and may enter an order granting that
relief.


                                           O’REILLY RANCILIO P.C.

                                           /s/ Craig S. Schoenherr, Sr.
                                           ________________________________
                                           CRAIG S. SCHOENHERR, SR. (P32245)
                                           Attorney for Creditor
                                           12900 Hall Road, Suite 350
                                           Sterling Heights, MI 48313-1151
                                           (586) 726-1000
                                           ecf@orlaw.com

DATED: June 29, 2020


1
Response or answer must comply with Fed. R. Civ. P. 8(b), (c) and (e)




                                              2


    16-56962-tjt   Doc 126   Filed 06/29/20       Entered 06/29/20 16:52:27   Page 6 of 9
                           UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION - DETROIT
IN RE:
         CHRISTOPHER J. VIRES
         AND DENISE C. VIRES                          CASE NO. 16-56962-TJT
                                                      CHAPTER 13
                                                      HONORABLE THOMAS J. TUCKER
                  DEBTORS.
_________________________________/
WILLIAM D. JOHNSON (P54823)
Attorney for Debtors
8900 E. 13 Mile Road
Warren, MI 48093
(248) 443-7033
---------------------------------
CRAIG S. SCHOENHERR, SR. (P32245)
Attorney for Creditor
O’REILLY RANCILIO P.C.
Sterling Town Center
12900 Hall Road, Suite 350
Sterling Heights, MI 48313-1151
(586) 997-6481
(586) 726-1000
__________________________/
     BRIEF IN SUPPORT OF MOTION DIRECTING TRUSTEE TO PAY FUNDS TO
                                  SANTANDER CONSUMER USA INC.

         The Creditor, in support of its Motion for Order Directing Trustee to Pay Funds to Santander

Consumer USA Inc., relies on 11 U.S.C. § 105 and L.B.R. 9014-1 (E.D.M.).

                                               O’REILLY RANCILIO P.C.

                                               /s/ Craig S. Schoenherr, Sr.
                                               ________________________________
                                               CRAIG S. SCHOENHERR, SR. (P32245)
                                               Attorney for Creditor
                                               12900 Hall Road, Suite 350
                                               Sterling Heights, MI 48313-1151
                                               (586) 726-1000
                                               ecf@orlaw.com
DATED: June 29, 2020




  16-56962-tjt      Doc 126     Filed 06/29/20     Entered 06/29/20 16:52:27         Page 7 of 9
                           UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION - DETROIT
IN RE:
         CHRISTOPHER J. VIRES
         AND DENISE C. VIRES                        CASE NO. 16-56962-TJT
                                                    CHAPTER 13
                                                    HONORABLE THOMAS J. TUCKER
                  DEBTORS.
_________________________________/
WILLIAM D. JOHNSON (P54823)
Attorney for Debtors
8900 E. 13 Mile Road
Warren, MI 48093
(248) 443-7033
---------------------------------
CRAIG S. SCHOENHERR, SR. (P32245)
Attorney for Creditor
O’REILLY RANCILIO P.C.
Sterling Town Center
12900 Hall Road, Suite 350
Sterling Heights, MI 48313-1151
(586) 997-6481
(586) 726-1000
__________________________/

                                    PROOF OF SERVICE

       CRAIG S. SCHOENHERR, SR., being duly sworn, says that on the 29th day of June, 2020, a
copy of the Motion for Order Directing Trustee to Pay Funds to Santander Consumer USA Inc., Brief
in Support, Notice of Motion and this Proof of Service was served upon:

         Tammy L. Terry                          William D. Johnson
         Trustee                                 Attorney for Debtors
         535 Griswold, Suite 2100                8900 E. 13 Mile Road
         Detroit, MI 48226                       Warren, MI 48093
                                                 (248) 443-7033

         Christopher J. Vires and
         Denise C. Vires
         Debtors
         13461 Perry Circle
         Warren, MI 48088




  16-56962-tjt      Doc 126     Filed 06/29/20   Entered 06/29/20 16:52:27       Page 8 of 9
electronically pursuant to the court notice of service, and to those not electronically registered by
placing documents in an envelope, correctly addressed and placing same in the United States Mail
with postage prepaid.

                                              O’REILLY RANCILIO P.C.

                                              /s/ Craig S. Schoenherr, Sr.
                                              ________________________________
                                              CRAIG S. SCHOENHERR, SR. (P32245)
                                              Attorney for Creditor
                                              12900 Hall Road, Suite 350
                                              Sterling Heights, MI 48313-1151
                                              (586) 726-1000
                                              ecf@orlaw.com

DATED: June 29, 2020




                                                 2


  16-56962-tjt     Doc 126      Filed 06/29/20       Entered 06/29/20 16:52:27      Page 9 of 9
